BY THE COMMISSION.
On June 24, 1957 the commission entered its order #3928 denying the application of Liquids Transport Company, Inc. for reinstatement of certificate of public convenience and necessity #356 which was canceled on February 6,1957 by order #3735 for failure of said company to comply with the commission’s rules governing insurance. The company has filed a petition for reconsideration.
The company has conducted no operations under its certificate since 1952, although there has been no approval by this commission of a suspension of operations. Section 323.10, Florida Statutes, prior to its amendment by the 1957 session of the legislature, required that the commission immediately revoke a certificate if the carrier failed to operate for a period of 90 days without authorization by the commission of temporary suspension.
The amended statute, chapter 57-173, Laws of 1957, which became effective May 24, 1957, declares to be dormant any certificate which has not been operated for a period of six months without prior formal approval of suspension by order of the commission and it requires that the commission enter an order confirming the cancellation and revocation of such a certificate. Even if this commission saw fit to reinstate this certificate on its cancelation for *68lack of insurance, it would be the commission’s duty to then cancel it for dormancy.
The petition for reconsideration of order #3928 is denied.
Commissioner JERRY W. CARTER considers that the petition for reconsideration should be granted and therefore dissents.